Title: From George Washington to the U.S. Senate and House of Representatives, 17 December 1794
From: Washington, George
To: United States Senate and House of Representatives


        
          United States, Decem: 17th 1794.
          Gentlemen of the Senate, and of the House of Representatives.
        
        I lay before Congress copies of the Journal of the proceedings in the Executive Department of the Government of the U. States, south of the river ohio, to the 1st of September 1794.
        
          Go. Washington.
        
      